

EXHIBIT 10.9


Supplement Agreement to the Assets Transfer and the Liabilities of Breach


Purchaser: Wits Basin Precious Minerals Incorporated and its wholly owned
subsidiary, China Global Mining Resources Limited
 
Seller and Guarantor: Mr. Lu Ben-Zhao, Nanjing Sudan Mining Company, Maanshan
Xiaonanshan Mining Company and Maanshan Zhaoyuan Mining Company
 
The purchaser and the seller once signed the following contracts for purchasing
Nanjing Sudan Mining Company, Maanshan Xiaonanshan Mining Company and Maanshan
Zhaoyuan Mining Company ( collectively "object of transaction"):


1. Contract number 260018_6 dated May, 2007;


2. Amendment from October 2007 whereby said all the contractual rights and
obligations of China Global Mining Resources Limited was assigned to Wits Basin
at its sole and absolute option;


3. Amendment updating payment schedule as signed in January, 2008, in Zurich,
Switzerland
 
As the assets of the "object of transaction" have changed since the formation of
the contract No. 260018_6, the purchaser and the seller shall sign this
supplement agreement to ensure the complete fulfillment of the contract, as
follows:


1. From the formation of the contract No. 260018_6 to Jan.lst , 2008, all the
changes of the chattel and real estate including but not limited to the
increasing, decreasing, damages, maintenance and refitment, which take place
with the increase of the total value of the assets, belong to the properties of
the "object of transaction" before the completion of the transaction.
 
2. The seller shall fulfill the delivery procedures of the "object of
transaction", meanwhile, the seller shall provide a list of the change of the
chattel and real estate, with some relevant purchase vouchers or others, during
the period from May lst , 2007 to the completion of the transaction.
 
3. From Jan.1st , 2008 to the date of completion of the transaction, the
purchaser shall pay the "object of transaction" for the chattel and real estate
newly purchased as per the general market price agreed upon by both parties,
excluding the transaction price.


4. In order to represent their wishes to fulfill the contract more accurately,
both parties agree to take the following items into consideration:
 
a: Either party in breach shall pay the other party 10% of the total amount
involved;
 
b: Should either party be in breach, the other party has rights to terminate the
contract or to continue fulfilling the contract after accepting the breach
penalty.


5. Should the articles stipulated in this agreement be different from the
previous agreements or documents signed by the seller and the purchaser, this
supplement agreement should be taken as valid and binding.

 
 

--------------------------------------------------------------------------------

 

Wits Basin Precious Minerals Incorporated
 
/s/ Stephen D. King
Stephen D. King, CEO (signature subject to Board of Directors ratification)
 
China Global Mining Resources Limited
 
/s/ William B. Green
William B. Green, President
 
Nanjing Sudan Mining Co., Matang Zhaoyuan Mining Co., Xiannanshan Mining Co.
 
/s/ Lu Ben-Zhao
Lu Ben-Zhao, owner


 
 

--------------------------------------------------------------------------------

 
 